Duffie, C.
A rehearing ivas granted in this case, and it has been again argued and submitted. The facts are fully set oiit in the opinion of Mr. Commissioner Good, ante, p. 41. We have again carefully examined the evidence contained in the bill of exceptions, and fully considered the briefs and arguments made upon the second presentation of the case, and are satisfied that our first opinion, with perhaps some modifications, should be adhered to.
In our former opinion we held 'that the contract between the parties was void under our statute of frauds, for the reason that it could not be fully performed within one year from the making thereof. Further consideration of the case impresses us with a doubt of the correctness of this holding. So far as the plaintiff is concerned, the contract was apparently performed on its part; and in the exhaustive opinion of this court in Kendall v. Garneau, 55 Neb. 408, it is said: “That portion of our statute of frauds which brings within its inhibition verbal or unsubscribed agreements which by their terms are not to be performed within one year from the time of making does not *47extend to agreements wholly performed on one side within the year.” It is true that as a result of the agreement entered into between the parties the revenue derived from an interchange of business was to be divided between the two companies on a basis of one-fourth to the defendant and three-fourths to the plaintiff, and this disposition of the income arising from the use of the lines was to continue during the life of the agreement. We-do not think that this can be urged as a reason for holding the contract void, any more than could an oral partnership agreement for a term of years, but which was fully consummated by each of the partners contributing their share of the capital stock and engaging in the business contemplated by the agreement, be held void because of the future division of profits and losses. The fact that the profits and losses arising from the conduct of the business is to be divided between the partners in proportion to the amount contributed by each is a mere incident arising from the consummated contract. While there is some conflict in the opinions, the weight of authority seems to be that no written articles are necessary to constitute a copartnership which is to take effect immediately; while a written agreement is necessary to bind parties to enter into a future copartnership which is not to commence until after the expiration of a year. Smith v. Tarlton & Finley, 2 Barb. Ch. (N. Y.) 336; National Bank v. Van Derwerker, 74 N. Y. 234; 1 Bates, Law of Partnership, secs. 208, 209. It would seem that the same principle should govern the present case.
On another branch of the case we said in our former opinion that “it is a familiar doctrine that courts of equity will interfere to prevent the breach of an executory contract, where the breach thereof by one party would work irreparable injury to the other, especially where an award of damages for a breach thereof would not adequately compensate the injured party. But, in order to invoke the aid of a court of equity to restrain the breach of a contract, it must first be shown that a valid and subsisting contract *48susceptible .of enforcement exists between the parties.” This is the undoubted rule followed by all courts. 22 Cyc. 855. The evidence regarding the length of time which the contract between the parties was to run is extremely conflicting, and no one can tell whether it was to continue three years or five. The plaintiff in its petition alleged that the contract was to continue for five years. One of the plaintiff’s witnesses testified that it was to run five years, and one for three years. The defendant’s witnesses all testified that the contract between them was to continue for an indefinite time, and we are unable to say from the evidence before us what length of time the contract was to continue. Such a contract could not be specifically enforced, and if it could not be specifically enforced a breach therefore by one of the parties will not be restrained, at least, if the party against whom relief is asked has performed on his part for a reasonable length of time, and the record is barren of any evidence on this point.
It is also urged in the argument that defendant is a common carrier of- news, and that it cannot refuse to interchange business with the plaintiff; that public policy and the requirements of business demand that telephone companies shall connect and interchange with each other. The case was not brought nor tried upon such a theory. The action was founded wholly upon the contractual relations said to exist between the parties. When the right of the plaintiff to compel an interchange of business with defendant company is presented to us in a proper action, it will be time enough to determine that question. It would be unfair to the defendant and to the trial court to base a decision upon a question that was never presented to the district court. Whether an interchange of. business between the defendant company and the Nebraska Telephone Company, or with the plaintiff; or with both these companies, would be most conducive to the public interest was not an issue in the case, and is not for us at this time to determine.
*49We recommend an adherence to the former opinion.
Eppiskson and Goon, GO., concur.
By the Court: For the reasons stated in the foregoing opinion, the former opinion is adhered to.
Affirmed.